Title: To James Madison from David Gelston, 15 June 1803 (Abstract)
From: Gelston, David
To: Madison, James


15 June 1803, New York. Has been informed that the consulate at Le Havre is vacant and recommends Frederick Jenkins “as a proper person to fill the office.” Jenkins is a resident of Le Havre and the son of Thomas Jenkins, the mayor of Hudson, New York, “who is a Gentleman of the first respectability.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Jenkins”). 1 p.; marked “Private”; docketed by Jefferson.



   
   Thomas Jenkins and his sons, Elisha, Frederick, and Gilbert, were prominent merchants from Hudson, New York. Thomas was a Federalist; Elisha served in the New York Assembly as a Republican (Syrett and Cooke, Papers of Hamilton, 15:665–66 and n. 2; Alfred F. Young, The Democratic Republicans of New York [Chapel Hill, N.C., 1967], p. 227; Craig Hanyan, De Witt Clinton: Years of Molding, 1769–1807 [New York, 1988], p. 107).


